DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 14, 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments have overcome the Claim Objection previously set forth in the Non-Final Office Action mailed August 5, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al., US 20160069108 (hereinafter Liang).
Regarding claim 15, Liang teaches a tilt latch system for a window sash comprising: 
a tilt latch (200) comprising: 
a housing (210) configured to slidingly mount to the window sash (housing 210 designed to be slidibly inserted into 310; Fig 112 ), the housing comprising a first end (211) and an opposite second end (212) defining a longitudinal axis (Fig 112), wherein an elongated opening is defined within the housing proximate the first end and extending along the longitudinal axis (see Annotated excerpts Figs 66, 74 - Liang; the opening is close to the first end meeting the Merriam-Webster definition of proximate); 

    PNG
    media_image1.png
    365
    933
    media_image1.png
    Greyscale

Annotated excerpts Figs 66, 74-Liang
a biasing mechanism (291) disposed within the housing (Fig 84; [0195]); and 
a bolt (251) at least partially disposed within the housing proximate the first end and coupled to the biasing mechanism (Fig 84), the bolt comprising a projection (266A) slidingly received at least partially within the elongated opening of the housing (266A engages 216A which is located in the elongated opening; [0195]) and extending outside of the housing (266A extends outside the housing when 251 is retracted position; Fig 86), wherein the bolt has a distal end (251) configured to move between at least an extended position (Fig 85) and a retracted bypass position (Fig 86) along the longitudinal axis (255X) relative to the first end of the housing by the projection (the projection 266a allows 251 to move into the extended position from the retracted position; [0195]); and 
a keeper (430) configured to mount within a window jamb of the window jamb (Fig 121), the keeper comprising an elongated slot (narrow groove between 431 and 432; Fogs 103,107,108) configured to selectively receive at least a portion of the bolt (Fig 121) and define at least partially an opening limit of the window sash when the tilt latch is engaged with the keeper [0196].
Regarding claim 16, Liang teaches the tilt latch of claim 15, wherein the distal end of the bolt (251) is engaged with the elongated slot (the opening at 211 is elongated in the vertical direction; Fig 72) in only the extended position (Fig 85; bolt is not engaged in elongated slot when retracted as in Fig 86).
Regarding claim 19, Liang teaches the tilt latch of claim 15, wherein the keeper (430) includes a gate (431) configured to selectively engage with the bolt (251) and automatically move the bolt from the retracted bypass position towards the extended position when the tilt latch slides across the gate (251 needs to be retracted to move past 231 and will allow the bolt to extend once past; [0207]).
Regarding claim 20, Liang teaches the tilt latch of claim 15, wherein the distal end (far right of 251; Fig 81) of the bolt (251) is also configured to move into a reset position (when 251 is moving downward from a position above 432, it will be pushed inside 211 of the housing in order to reset the window and lock), wherein in the reset position, the distal end is fully disposed within the housing (251 moving in direction of arrow; Fig 135; [0161]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., US 20160069108 (hereinafter Liang) as applied to claim 15 above, and further in view of Kelley et al., US 20030205903 (hereinafter Kelley).
Regarding claim 17, Liang teachers the tilt latch of claim 16, wherein the bolt is in the retracted bypass position (Fig 86).  
Liang does not teach wherein the first end of the housing is configured to slide within the window sash to disengage the bolt from the window jamb so that the window sash can tilt.
Kelley teaches wherein the first end of the housing (outer end of 174 containing 176) is configured to slide within the window sash to disengage the bolt from the window jamb so that the window sash can tilt (movement of 174 from Fig 11 to Fig 26 is an upward sliding motion within the window sash, satisfying the Merriam-Webster definition of sliding as to change position).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Kelley’s housing structure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning tilt latch window lock system. 
Regarding claim 18, Liang teaches the tilt latch of claim 17, further comprising a sash lock (100) coupled to the second end of the housing (212) via a drive bar (255).
Liang does teach wherein the sash lock is configured to drive sliding movement of the first end of the housing.
Liang does teach wherein the sash lock (106) is configured to drive sliding movement of the first end of the housing (outer end of 174 containing 176; movement of 106 results in movement of 202 from Fig 11 to Fig 26 which causes 174 to be triggered resulting in the upward sliding of the outer end of 174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Kelley’s housing structure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning tilt latch window lock system. 
Allowable Subject Matter
Claims 1-14 are allowed.
Regarding claim 1, it is not known in the art for a sash lock comprising at least one actuator and at least one tilt latch comprising a second housing such that the movement of the at least one actuator corresponds to movement of the second housing along the longitudinal axis.
Regarding claims 2-7, they are allowable since they pend from an allowable base claim 1.
Regarding claim 8, , it is not known in the art for a sash lock comprising at least one actuator and at least one tilt latch comprising a second housing such that the movement of the at least one actuator corresponds to movement of the second housing along the longitudinal axis.
Regarding claims 9-14, they are allowable since they pend from an allowable base claim 8.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed November 14, 2022, with respect to the rejection of claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Applicant’s arguments, see page 9, filed November 14, 2022, with respect to the rejection of claim 15 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang, US 20160069108.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675